REGISTRATION RIGHTS AGREEMENT




     This Registration Rights Agreement (the “Agreement”) is made as of the date
set forth below between Quantum Fuel Systems Technologies Worldwide, Inc., a
Delaware corporation (the “Company”), and the purchasers of its Common Stock (as
defined below) pursuant to a Securities Purchase Agreement dated as of the date
hereof (each in “Investor” and, collectively, the “Investors”). Capitalized
terms used and not defined herein shall have the respective meanings ascribed to
them in the Securities Purchase Agreement.



R E C I T A L S




     WHEREAS, the Company has sold to up to 12,500,000 shares (the “Shares”) of
its common stock, $0.001 par value per share, (the “Common Stock”), to certain
investors in a private placement (the “Offering”); and

     WHEREAS, the execution and delivery of this Agreement by the Company is a
condition to the completion of the Offering.

NOW, THEREFORE, the parties hereto agree as follows:

1.      Registration Statement. The Company shall:     (a)      subject to
receipt of necessary information from the Investors,      (i) prepare and file
with the Securities and Exchange Commission  

(“SEC”), within thirty (30) Calendar Days after the Closing Date (the “First
Required Filing Date”), a Registration Statement on Form S-3 or such other form
as is available to the Company to enable the resale by the Investors from time
to time of the Shares, and any securities issued or issuable upon any stock
split, dividend or other distribution, recapitalization or similar event with
respect to the foregoing ("First Registration Statement”);

(ii) prepare and file with the Securities and Exchange Commission

(“SEC”), within ten (10) Calendar Days after the date that shareholder approval
is obtained authorizing the Company to amend its Certificate of Incorporation
for the purpose of increasing the number of the Company’s authorized shares of
common stock (the “Second Required Filing Date”), a Registration Statement on
Form S-3 or such other form as is available to the Company to enable the resale
by the Investors from time to time of the Warrant Shares, and any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing (“Second
Registration Statement”)

The First Registration Statement and the Second Registration Statement are
sometimes hereinafter referred to collectively as Registration Statements. The
securities to be registered on the Registration Statements are collectively, the
“Registrable Securities”;

     (b) use its best efforts, subject to receipt of necessary information from
the Investors, to cause the First Registration Statement and Second Registration
Statement to become effective as soon as possible, but in no event shall the
First Registration Statement become effective later than ninety (90) days
following the Closing Date and shall the Second Registration Statement become
effective later than ninety (90) days following the Second Required Filing Date
(each a “Required Effective Date”). If the First Registration Statement and/or
the Second Registration Statement (i) has not been filed by the First Required
Filing Date or the Second Required Filing Date, as applicable, or (ii) has

{33164\10\DT262983.DOC;1}

--------------------------------------------------------------------------------

not been declared effective by the SEC on or before its Required Effective Date,
then the Company shall, immediately following the First Required Filing Date or
Second Required Filing Date, as applicable, (if not then so filed) and the
applicable Required Effective Date (if not then so effective), and on each 30th
day anniversary thereafter, make a payment to the Investor as compensation for
such delay (the “Late Registration Payments”) an amount equal to one percent
(1%) of the Purchase Price paid for the Shares purchased by the Investor, until
the Registration Statement is filed or declared effective by the SEC.
Notwithstanding the foregoing, in no event shall the total of all Late
Registration Payments exceed in the aggregate twelve percent (12%) of such
Purchase Price. Late Registration Payments, if any, will be prorated on a daily
basis and will be paid to Investor by wire transfer or check within five (5)
Business Days after the date that each payment is due. If the Company fails to
pay any liquidated damages pursuant to this Section or Section 3(c) in full
within seven days after the date payable, the Company will pay interest thereon
at a rate of 12% per annum (or such lesser maximum amount that is permitted to
be paid by applicable law) to the Investor, accruing daily from the date such
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full;

     (c) use its commercially reasonable best efforts to prepare and file with
the SEC such amendments and supplements to the Registration Statement and the
Prospectus as may be necessary to keep the Registration Statement current and
effective for a period ending on the earlier of (i) the date on which the
Investor may sell Registrable Securities pursuant to paragraph (k) of Rule 144
under the Securities Act or any successor rule (“Rule 144”) or (ii) such time as
all Registrable Securities purchased by such Investor in this Offering have been
sold pursuant to a registration statement or Rule 144 (the “Effectiveness
Period”), and to notify each Investor promptly upon the Registration Statement
and each post-effective amendment thereto, being declared effective by the SEC;

     (d) with a view to making available to the Investor the benefits of Rule
144 or other rule that may permit the Investor to sell Shares without
registration, the Company agrees to use its commercially reasonable efforts to:
(i) make and keep public information available, as those terms are understood
and defined in Rule 144, until the earlier of (A) such date as all of the
Investor’s Shares may be resold pursuant to Rule 144(k) or (B) such date as all
of the Investor’s Shares shall have been sold; (ii) file with the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and under the Exchange Act; and (iii) furnish to the Investor
upon request a written statement that the Company has complied with the
reporting requirements of the Securities Act and the Exchange Act, a copy (in
paper or electronic version) of the Company’s most recent Annual Report on Form
10-K or Quarterly Report on Form 10-Q, and (C) such other information as may be
reasonably requested that permits the selling of any such Shares without
registration.

     The Company understands that the Investor disclaims being an underwriter,
but acknowledges that a determination by the SEC that the Investor is deemed an
underwriter shall not relieve the Company of any obligations it has hereunder.

2.      Registration Procedures     2.1 General. In connection with the
Company’s registration obligations hereunder,  



the Company shall:




     (a) Not less than three Business Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto
(including any document that would be incorporated or deemed to be incorporated
therein by reference), the Company shall (i) furnish to the Investors and
Investor Counsel copies of all such documents proposed to be filed, which
documents (other than those incorporated or deemed to be incorporated by
reference) will be subject to the review of such Investors and Investor Counsel,
and (ii) cause its officers and directors, counsel and



{33164\10\DT262983.DOC;1}






2




--------------------------------------------------------------------------------

independent certified public accountants to respond to such inquiries as shall
be necessary, in the reasonable opinion of respective counsel, to conduct a
reasonable investigation within the meaning of the Securities Act.

     (b) (i) Prepare and file with the SEC such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep the Registration
Statement continuously effective as to the applicable Registrable Securities for
the Effectiveness Period and prepare and file with the SEC such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424; (iii) respond as
promptly as reasonably possible, and in any event within ten days, to any
comments received from the SEC with respect to the Registration Statement or any
amendment thereto and as promptly as reasonably possible provide the Investors
true and complete copies of all correspondence from and to the SEC relating to
the Registration Statement; and (iv) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by the Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Investors thereof set forth in the Registration Statement as
so amended or in such Prospectus as so supplemented.

     (c) Notify the Investors of Registrable Securities to be sold and Investor
Counsel as promptly as reasonably possible, and (if requested by any such
Person) confirm such notice in writing no later than one Business Day
thereafter, of any of the following events: (i) the SEC notifies the Company
whether there will be a “review” of any Registration Statement; (ii) the SEC
comments in writing on any Registration Statement (in which case the Company
shall deliver to each Investor a copy of such comments and of all written
responses thereto); (iii) any Registration Statement or any post-effective
amendment is declared effective; (iv) the SEC or any other Federal or state
governmental authority requests any amendment or supplement to any Registration
Statement or Prospectus or requests additional information related thereto; (v)
the SEC issues any stop order suspending the effectiveness of any Registration
Statement or initiates any Proceedings for that purpose; (vi) the Company
receives notice of any suspension of the qualification or exemption from
qualification of any Registrable Securities for sale in any jurisdiction, or the
initiation or threat of any Proceeding for such purpose; or (vii) the financial
statements included or incorporated by reference in any Registration Statement
become ineligible for inclusion or incorporation therein or any statement made
in any Registration Statement or Prospectus or any document incorporated or
deemed to be incorporated therein by reference is untrue in any material respect
or any revision to a Registration Statement, Prospectus or other document is
required so that it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

     (d) Use its best efforts to avoid the issuance of or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of any Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, as soon as possible.

     (e) Furnish to each Investor and Investor Counsel, without charge, at least
one conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits to the extent
requested by such Person (including those previously furnished or incorporated
by reference) promptly after the filing of such documents with the SEC.



{33164\10\DT262983.DOC;1}






3




--------------------------------------------------------------------------------

     (f) Promptly deliver to each Investor and Investor Counsel, without charge,
as many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request. The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by each of the selling Investors in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto.

     (g) (i) In the time and manner required by Nasdaq or any other trading
market the Company’s Common Stock is traded and listed on (the “Trading
Market”), prepare and file with such Trading Market an additional shares listing
application covering all of the Registrable Securities; (ii) take all steps
necessary to cause such Registrable Securities to be approved for listing on
each Trading Market as soon as possible thereafter; (iii) provide to the
Investors evidence of such listing; and (iv) maintain the listing of such
Registrable Securities on each such Trading Market or another Eligible Market.

     (h) Prior to any public offering of Registrable Securities, use its best
efforts to register or qualify or cooperate with the selling Investors and
Investor Counsel in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions within the United States as any Investor requests in writing, to
keep each such registration or qualification (or exemption therefrom) effective
during the Effectiveness Period and to do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions of the
Registrable Securities covered by a Registration Statement.

     (i) Cooperate with the Investors to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by this Agreement, of all restrictive legends, and
to enable such Registrable Securities to be in such denominations and registered
in such names as any such Investors may request.

     (j) Upon the occurrence of any event described in Section 2.1(c)(vii), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

     (k) Cooperate with any due diligence investigation undertaken by the
Investors in connection with the sale of Registrable Securities, including,
without limitation, by making available any documents and information; provided
that the Company will not deliver or make available to any Investor material,
nonpublic information unless such Investor specifically requests in advance to
receive material, nonpublic information in writing.

(l) Comply with all applicable rules and regulations of the SEC.

     2.2 Registration Expenses. The Company shall pay (or reimburse the
Investors for) all fees and expenses incident to the performance of or
compliance with this Agreement by the Company, including without limitation (a)
all registration and filing fees and expenses, including without limitation



{33164\10\DT262983.DOC;1}






4




--------------------------------------------------------------------------------

those related to filings with the SEC, any Trading Market and in connection with
applicable state securities or Blue Sky laws, (b) printing expenses (including
without limitation expenses of printing certificates for Registrable Securities
and of printing prospectuses requested by the Investors), (c) messenger,
telephone and delivery expenses, (d) fees and disbursements of counsel for the
Company (e) fees and expenses of all other Persons retained by the Company in
connection with the consummation of the transactions contemplated by this
Agreement, and (f) all listing fees to be paid by the Company to the Trading
Market.

2.3      Indemnification.     (a) Indemnification by the Company. The Company
shall, notwithstanding  

any termination of this Agreement, indemnify and hold harmless each Investor,
the officers, directors, partners, members, agents, brokers (including brokers
who offer and sell Registrable Securities as principal as a result of a pledge
or any failure to perform under a margin call of Common Stock), investment
advisors and employees of each of them, each Person who controls any such
Investor (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) and the officers, directors, partners, members, agents and
employees of each such controlling Person, to the fullest extent permitted by
applicable law, from and against any and all Losses, as incurred, arising out of
or relating to any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except to the extent, but only to the extent, that (i)
such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Investor furnished in
writing to the Company by such Investor expressly for use therein, or to the
extent that such information relates to such Investor or such Investor’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Investor expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto or (ii) in the case of an occurrence of an event
of the type specified in Section 2.1(c)(v)-(vii), the use by such Investor of an
outdated or defective Prospectus after the Company has notified such Investor in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Investor of the Advice contemplated in Section 2.4.

     (b) Indemnification by Investors. Each Investor shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising solely out of any untrue statement of a material
fact contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising solely out of
any omission of a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus or form of prospectus
or supplement thereto, in the light of the circumstances under which they were
made) not misleading to the extent, but only to the extent, that such untrue
statement or omission is contained in any information so furnished in writing by
such Investor to the Company specifically for inclusion in such Registration
Statement or such Prospectus or to the extent that (i) such untrue statements or
omissions are based solely upon information regarding such Investor furnished in
writing to the Company by such Investor expressly for use therein, or to the
extent that such information relates to such Investor or such Investor’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Investor expressly for use in the
Registration



{33164\10\DT262983.DOC;1}






5




--------------------------------------------------------------------------------

Statement, such Prospectus or such form of Prospectus or in any amendment or
supplement thereto or (ii) in the case of an occurrence of an event of the type
specified in Section 2.1(c)(v)-(vii), the use by such Investor of an outdated or
defective Prospectus after the Company has notified such Investor in writing
that the Prospectus is outdated or defective and prior to the receipt by such
Investor of the Advice contemplated in Section 2.4. In no event shall the
liability of any selling Investor hereunder be greater in amount than the dollar
amount of the net proceeds received by such Investor upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

     (c) Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.

     An Indemnified Party shall have the right to employ separate counsel in any
such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (i) the Indemnifying Party has agreed in writing to pay such
fees and expenses; or (ii) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (iii) the
named parties to any such Proceeding (including any impleaded parties) include
both such Indemnified Party and the Indemnifying Party, and such Indemnified
Party shall have been advised by counsel that a conflict of interest is likely
to exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party). The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.

     All fees and expenses of the Indemnified Party (including reasonable fees
and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within ten
Business Days of written notice thereof to the Indemnifying Party (regardless of
whether it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

     (d) Contribution. If a claim for indemnification under Section 2.3(a) or
(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The



{33164\10\DT262983.DOC;1}






6




--------------------------------------------------------------------------------

relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 2.3(c), any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 2.3(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 2.3(d), no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Investor from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

     The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

     2.4 Dispositions. Each Investor agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement. Each Investor further agrees that, upon receipt of a Suspension
Notice or a notice from the Company of the occurrence of any event of the kind
described in Sections 2.1(c)(v), (vi) or (vii), such Investor will discontinue
disposition of such Registrable Securities under the Registration Statement
until such Investor’s receipt of the copies of the supplemented Prospectus
and/or amended Registration Statement contemplated by Section 2.1(j), or until
it is advised in writing (the “Advice”) by the Company that the use of the
applicable Prospectus may be resumed, and, in either case, has received copies
of any additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.

     2.5 No Piggyback on Registrations. Except as set forth on Schedule 2.5,
neither the Company nor any of its security holders (other than the Investors in
such capacity pursuant hereto) may include securities of the Company in the
Registration Statement other than the Registrable Securities, and the Company
shall not after the date hereof enter into any agreement providing any such
right to any of its security holders.

     2.6 Piggy-Back Registrations. If at any time during the Effectiveness
Period there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the SEC a registration statement relating to an offering for its own account or
the account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans, then the Company shall send to each Investor written notice of such
determination and if, within fifteen days after receipt of



{33164\10\DT262983.DOC;1}






7




--------------------------------------------------------------------------------

such notice, any such Investor shall so request in writing, the Company shall
include in such registration statement all or any part of such Registrable
Securities such Investor requests to be registered.

3.      Transfer of Shares After Registration; Suspension.     (a) The Investor
agrees that it will not effect any disposition or other transfer  

of the Shares or its right to purchase the Shares that would constitute a sale
within the meaning of the Securities Act other than transactions exempt from the
registration requirements of the Securities Act, as contemplated in the
Registration Statement and as described below, and that it will promptly notify
the Company of any material changes in the information set forth in the
Registration Statement regarding the Investor (other than the number of
Securities beneficially owned by it) or its plan of distribution attached as
Exhibit “B” hereto.

     (b) Except in the event that paragraph (c) below applies, the Company
shall: (i) if deemed necessary by the Company, prepare and file from time to
time with the SEC a post-effective amendment to the Registration Statement or a
supplement to the related Prospectus or a supplement or amendment to any
document incorporated therein by reference or file any other required document
so that such Registration Statement will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and so that, as
thereafter delivered to purchasers of the Shares being sold thereunder, such
Prospectus will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; (ii) provide the Investor with either copies of any documents
filed pursuant to Section 3(b)(i) or access to such documents electronically;
and (iii) upon request, inform each Investor who so requests that the Company
has complied with its obligations in Section 3(b)(i) (or that, if the Company
has filed a post-effective amendment to the Registration Statement which has not
yet been declared effective, the Company will notify the Investor to that
effect, will use its best efforts to secure the effectiveness of such
post-effective amendment as promptly as possible and will promptly notify the
Investor pursuant to Section 3(b)(i) hereof when the amendment has become
effective).

     (c) Subject to paragraph (d) below, in the event: (i) of any request by the
SEC or any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to the
Registration Statement or related Prospectus or for additional information; (ii)
of the issuance by the SEC or any other federal or state governmental authority
of any stop order suspending the effectiveness of the Registration Statement or
the initiation of any proceedings for that purpose; (iii) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Shares for sale in any
jurisdiction or the initiation of any proceeding for such purpose; or (iv)
following the 60th Business Day of the Effective Date, if the Board of Directors
determines in good faith, by appropriate resolutions, that, as a result of an
event or circumstance which necessitates the making of any material changes in
the Registration Statement or Prospectus, or any document incorporated or deemed
to be incorporated therein by reference, so that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and that in the case of the
Prospectus, it will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; then the Company shall promptly deliver a certificate in
writing or electronically to the Investor (the “Suspension Notice”) to the
effect of the foregoing and, upon receipt of such Suspension Notice, the
Investor will refrain from selling any Shares pursuant to the Registration
Statement (a “Suspension”) until the Investors are advised in writing by the
Company that the current Prospectus may be used, and has received copies of any
additional or supplemental filings that are



{33164\10\DT262983.DOC;1}






8




--------------------------------------------------------------------------------

incorporated or deemed incorporated by reference in any such Prospectus.
Notwithstanding the foregoing, the right of the Company to implement a
Suspension shall be limited to two such Suspensions and an aggregate of 45 days
in any twelve-month period. In the event of any Suspension, the Company will use
its reasonable best efforts to cause the use of the Prospectus so suspended to
be resumed as soon as reasonably practicable after delivery of a Suspension
Notice to the Investors. In the event, within any twelve month period, of (i)
three or more such Suspensions or (ii) one or two Suspensions exceeding an
aggregate of 45 days, (an “Excess Suspension”) the Company shall make payment to
the Investor as liquidated damages therefore an amount equal to one percent (1%)
of the Purchase Price paid for the Shares then held by the Investor per each 30
day period of the Excess Suspension, provided that in no event shall the total
of all such amounts plus any Late Registration Payments under Section 1(b)
exceed in the aggregate twelve percent (12%) of the Purchase Price. Any
liquidated damages payable as the result of an Excess Suspension shall be paid
on each 30th anniversary date of each Excess Suspension, and liquidated damages
payable on account of Excess Suspension periods of less than 30 days shall be
pro rated on a daily basis. In addition, the Investor shall be entitled to
specific performance in the event that the Company fails to comply with the
provisions of this Section 3(c). The Investor covenants that from the date
hereof it will maintain in confidence the receipt and content of any Suspension
Notice provided in accordance with this paragraph (c) in accordance with and
subject to Section 4.6 of Annex I to the Securities Purchase Agreement.

     (d) If a Suspension is not then in effect, the Investor may sell Shares
under the Registration Statement, provided that it complies with any applicable
prospectus delivery requirements. Upon receipt of a request therefor, the
Company will provide an adequate number of current Prospectuses to the Investor
and to any other parties requiring such Prospectuses.

     (e) In the event of a sale of Shares by the Investor, unless such
requirement is waived by the Company in writing, the Investor must also deliver
to the Company’s transfer agent, with a copy to the Company, such documentation
reasonably requested by the transfer agent including, without limitation, a
Certificate of Subsequent Sale substantially in the form attached hereto as
Exhibit A, so that the Shares may be properly transferred.

     (f) Following the Effective Date or at such earlier time as a legend is no
longer required for certain Shares, the Company will no later than three (3)
Business Days following the delivery by an Investor to the Company or the
Transfer Agent (with notice to the Company) of (i) a legended certificate
representing such Shares (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to effect the reissuance and/or
transfer and an opinion of Investor’s counsel reasonably acceptable to the
Company), and (ii) if applicable, the Certificate of Subsequent Sale in the form
attached hereto as Exhibit “A”, issue irrevocable transfer agent instructions
and to deliver or cause to be delivered to such Investor a certificate
representing such Shares that is free from all restrictive and other legends.
The Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section.

4. Termination of Conditions and Obligations. The conditions precedent imposed
by

Section 4 of the Securities Purchase Agreement or this Agreement upon the
transferability of the Shares shall cease and terminate as to any particular
number of the Shares when such Shares shall have been effectively registered
under the Securities Act and sold or otherwise disposed of in accordance with
the intended method of disposition set forth in the Registration Statement
covering such Shares or at such time as an opinion of counsel satisfactory to
the Company shall have been rendered to the effect that such conditions are not
necessary in order to comply with the Securities Act.



{33164\10\DT262983.DOC;1}






9




--------------------------------------------------------------------------------

     5. Information Available. So long as the Registration Statement is
effective covering the resale of Shares owned by the Investor, the Company will
furnish (or, to the extent such information is available electronically through
the Company’s filings with the SEC, the Company will make available) to the
Investor:

     (a) as soon as practicable after it is available, one copy of (i) its
Annual Report to Shareholders (which Annual Report shall contain financial
statements audited in accordance with generally accepted accounting principles
by a national firm of certified public accountants) and (ii) if not included in
substance in the Annual Report to Shareholders, its Annual Report on Form 10-K
(the foregoing, in each case, excluding exhibits); and,

     (b) upon the reasonable request of the Investor, an adequate number of
copies of the Prospectuses to supply to any other party requiring such
Prospectuses either in printed or electronic form.

     6. Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be delivered (A) if within the United
States, by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) if from
outside the United States, by International Federal Express (or comparable
service) or facsimile, and shall be deemed given (i) if delivered by first-class
registered or certified mail domestic, upon the Business Day received, (ii) if
delivered by nationally recognized overnight carrier, one (1) Business Day after
timely delivery to such carrier, (iii) if delivered by International Federal
Express (or comparable service), two (2) Business Days after timely delivery to
such carrier, (iv) if delivered by facsimile, upon electric confirmation of
receipt and shall be addressed as follows, or to such other address or addresses
as may have been furnished in writing by a party to another party pursuant to
this paragraph:

(a)      if to the Company, to:     Quantum Fuel Systems Technologies Worldwide,
Inc. 178 72 Cartwright Road Irvine, CA 92614 Attention: Brian Olson Telephone:
(949) 399-4500 Fax: (949) 474-3086     with a copy to:     Kenneth R. Lombardo
General Counsel 570 Executive Drive Troy, Michigan 48083     and     Kerr,
Russell and Weber, PLC Attention: Patrick Haddad 500 Woodward Ave., Suite 2500
Detroit, MI 48226-3427 Telephone: (313) 961-0200 Fax: (313) 961-0388  



{33164\10\DT262983.DOC;1}






10




--------------------------------------------------------------------------------

(b) if to the Investor, at its address on the signature page to the Stock



Purchase Agreement.




     7. Amendments; Waiver. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor. Any
waiver of a provision of this Agreement must be in writing and executed by the
party against whom enforcement of such waiver is sought.

     8. Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.

     9. Entire Agreement; Severability. This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter hereof
and supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written relating to the
subject matter hereof. If any provision contained in this Agreement is
determined to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

     10. Governing Law. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE
COMPANY AND INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF
THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR ANY
INVESTOR HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED
HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF
THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO
ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR ANY INVESTOR,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA
REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY)
TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT
AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF
PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN
ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. THE COMPANY
AND INVESTORS HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

     11. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.



[Remainder of Page Intentionally Left Blank]






{33164\10\DT262983.DOC;1}






11




--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.



Dated as of: June 22, 2007






[Investor Name]






By:






Name:
Title:






Address:






AGREED AND ACCEPTED:




Quantum Fuel Systems Technologies Worldwide, Inc.



By:
____________________________
Name:
Title:




{33164\10\DT262983.DOC;1}

--------------------------------------------------------------------------------



EXHIBIT A




QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.

CERTIFICATE OF SUBSEQUENT SALE



Mellon Investor Services
______________________

______________________




RE:    Sale of Shares of Common Stock of Quantum Fuel Systems Technologies
Worldwide,      Inc. (the “Company”) pursuant to the Company’s Prospectus dated
_______________
,      2007 (the “Prospectus”) 




Dear Sir/Madam:




     The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Shareholders in the
Prospectus, that the undersigned has sold the Shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus and that such sale complies with all applicable securities laws.



  Selling Shareholder (the beneficial owner):

Record Holder (e.g., if held in name of nominee):

Restricted Stock Certificate No.(s):






  Number of Shares Sold:

Date of Sale:




     In the event that you receive a stock certificate(s) representing more
shares of Common Stock than have been sold by the undersigned, then you should
return to the undersigned a newly issued certificate for such excess shares in
the name of the Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you
should place a stop transfer on your records with regard to such certificate.



Dated:






Very truly yours,






By:






Print Name:






Title:






{33164\10\DT262983.DOC;1}




A-1

--------------------------------------------------------------------------------



Exhibit B






Plan of Distribution




     The selling security holders may, from time to time, sell any or all of
their shares of common stock on any stock exchange, market or trading facility
on which the shares are traded or in private transactions. These sales may be at
fixed or negotiated prices. The selling security holders may use any one or more
of the following methods when selling shares:

·     ordinary brokerage transactions and transactions in which the
broker-dealer solicits      purchasers;  ·     block trades in which the
broker-dealer will attempt to sell the shares as agent but may      position and
resell a portion of the block as principal to facilitate the transaction;  ·    
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;  ·     an exchange distribution in accordance with the rules of the
applicable exchange;  ·     privately negotiated transactions;  ·     short
sales;  ·     broker-dealers may agree with the selling security holders to sell
a specified number of      such shares at a stipulated price per share;  ·    
through the writing or settlement of options or other hedging transactions,
whether      through an options exchange or otherwise;  ·     a combination of
any such methods of sale; and  ·     any other method permitted pursuant to
applicable law. 


     In connection with the sale of our common stock or interests therein, the
selling security holders may enter into hedging transactions with broker-dealers
or other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
security holders may also sell shares of our common stock short and deliver
these securities to close out their short positions, or loan or pledge the
common stock to broker-dealers that in turn may sell these securities. The
selling security holders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

     The selling security holders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.



{33164\10\DT262983.DOC;1}




B-3

--------------------------------------------------------------------------------

     The selling security holders may also engage in short sales against the
box, puts and calls and other transactions in our securities or derivatives of
our securities and may sell or deliver shares in connection with these trades.

     Broker-dealers engaged by the selling security holders may arrange for
other brokers-dealers to participate in sales. Broker-dealers may receive
commissions or discounts from the selling security holders (or, if any
broker-dealer acts as agent for the purchaser of shares, from the purchaser) in
amounts to be negotiated. The selling security holders do not expect these
commissions and discounts to exceed what is customary in the types of
transactions involved. Any profits on the resale of shares of common stock by a
broker-dealer acting as principal might be deemed to be underwriting discounts
or commissions under the Securities Act. Discounts, concessions, commissions and
similar selling expenses, if any, attributable to the sale of shares will be
borne by a selling stockholder. The selling security holders may agree to
indemnify any agent, dealer or broker-dealer that participates in transactions
involving sales of the shares if liabilities are imposed on that person under
the Securities Act.

     The selling security holders may from time to time pledge or grant a
security interest in some or all of the shares of common stock owned by them
and, if they default in the performance of their secured obligations, the
pledgees or secured parties may offer and sell the shares of common stock from
time to time under this prospectus after we have filed an amendment to this
prospectus under Rule 424(b)(3) or other applicable provision of the Securities
Act of 1933 amending the list of selling security holders to include the
pledgee, transferee or other successors in interest as selling security holders
under this prospectus.

     The selling security holders also may transfer the shares of common stock
in other circumstances, in which case the transferees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus and may sell the shares of common stock from time to time under
this prospectus after we have filed an amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933 amending
the list of selling security holders to include the pledgee, transferee or other
successors in interest as selling security holders under this prospectus.

     The selling security holders and any broker-dealers or agents that are
involved in selling the shares of common stock may be deemed to be
"underwriters" within the meaning of the Securities Act in connection with such
sales. In such event, any commissions received by such broker-dealers or agents
and any profit on the resale of the shares of common stock purchased by them may
be deemed to be underwriting commissions or discounts under the Securities Act.

     We are required to pay all fees and expenses incident to the registration
of the shares of common stock. We have agreed to indemnify the selling security
holders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.

     The selling security holders have advised us that they have not entered
into any agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder. If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus. If the selling security holders use this
prospectus for any sale of the shares of common stock, they will be subject to
the prospectus delivery requirements of the Securities Act.



{33164\10\DT262983.DOC;1}




B-3

--------------------------------------------------------------------------------

     The anti-manipulation rules of Regulation M under the Securities Exchange
Act of 1934 may apply to sales of our common stock and activities of the selling
security holders.

{33164\10\DT262983.DOC;1}                                 B-3  5957/75415-001
Current/9789408v5    06/21/2007 11:44 PM 


--------------------------------------------------------------------------------